 
 
IV 
111th CONGRESS
1st Session
H. RES. 431 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2009 
Mr. Sensenbrenner submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Impeaching Samuel B. Kent, judge of the United States District Court for the Southern District of Texas, for high crimes and misdemeanors. 
 
 
That Samuel B. Kent, judge of the United States District Court for the Southern District of Texas, is impeached for high crimes and misdemeanors. 
 
